Citation Nr: 0417482	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-11 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation, in excess of 20 
percent, for lumbar myositis with chronic right L5 
radiculopathy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel







INTODUCTION

The veteran is a member of the National Guard beginning in 
1984, to include periods of active duty for training 
(ACDUTRA).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) San Juan Puerto Rico 
Regional Office, granting the veteran service connection for 
a low back disorder and assigned a 20 percent rating.  The 
veteran has expressed disagreement with the disability 
evaluation assigned.  The New York, New York Regional Office 
(RO) currently has jurisdiction of the veteran's claims 
folder.

REMAND

A review of the records reflects that the veteran is 
receiving on going treatment at a VA facility for his low 
back problems. The most recent report on record is dated in 
June 2002.  This report indicates that studies were conducted 
by a private physician on November 24, 1999 and September 1, 
2002.  The Board is of the opinion that the current VA 
records and the private studies should be obtained. 

The Board notes that subsequent to the June 2002 statement of 
the case, the rating criteria for the evaluation of 
intervertebral disc syndrome and disabilities of the spine 
were revised effective in September 2002 and September 2003, 
respectively.  While a supplemental statement of the case 
furnished the veteran in March 2004 provided the veteran the 
current rating criteria that became effective in September 
2003, it does not appear that the RO has adjudicated the 
veteran's claim in conjunction with the revised criteria that 
became effective in September 2002 nor has the veteran been 
informed of that criteria. 

In view of the above, this matter is REMANDED to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The RO should request the 
veteran to submit any evidence in his 
possession relative to his claim, which 
has not been previously submitted.

2.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of any private and VA medical 
records that are not of record pertaining 
to treatment for the low back, to include 
the reports of the private studies 
conducted on November 24, 1999 and 
September 1, 2002.  

3.  The RO should request the VA medical 
facility in San Juan to furnish copies of 
any additional medical records pertaining 
to treatment for the low back covering 
the period from June 25, 2002 to the 
present.

3.  Thereafter, following any additional 
development deemed appropriate, the RO 
should re-adjudicate the claim of 
entitlement to increased evaluations for 
the service-connected low back disorder 
to include consideration of the revised 
rating criteria that became effective in 
September 2002.  If the benefit sought is 
not granted, the veteran should be 
furnished a supplemental statement of the 
case, to include the revised rating 
criteria and an opportunity to respond.  
The case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



